Order, Supreme Court, New York County (Gabel, J.), entered January 23, 1981, which directed respondent father to pay to petitioner child support of $175 per week and child support arrears of $50 weekly, plus interest, from June 29, 1978 to the date of entry of the judgment, and $1,500 attorney’s fees, is modified, without costs, on the law and the facts, to the extent of directing that support payments are to be retroactive to August 1, 1976 and otherwise affirmed. According to the terms of the agreement between the parties, support payments were to be reduced only in the event of emancipation, marriage or death of a child. Since none of those conditions applied when respondent unilaterally, and without seeking and obtaining a modification of that agreement, reduced support payments, he was in breach thereof. We find that appellant did not waive her objections to the reduction in support. Therefore, respondent should have been directed to pay child support arrears from August 1, 1976, the date upon which he first reduced the payments. Concur — Sandler, J. P., Ross, Markewich, Silverman and Milonas, JJ.